Citation Nr: 1513627	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In September 2014, the Veteran testified at a videoconference hearing before the undersigned, and a transcript is associated with the record.  The case was remanded by the Board in October 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues of service connection for a heart disability.

The Veteran underwent a VA cardiac examination in December 2014.  Symptomatic bradycardia and atrial tachycardia were diagnosed.  None of his heart conditions were found to qualify within the generally accepted medical definition of ischemic heart disease.  The examiner reviewed the file and opined the Veteran's heart disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted there was no evidence of a cardiac condition in the Veteran's service treatment records.  She opined his current symptomatic bradycardia is less likely as not caused by exposure to herbicides in Vietnam because it is not a presumptive condition related to such exposure and because there was no mention of a cardiac condition while in service.  

The December 2014 opinion must be viewed as inadequate because the examiner's bare conclusion that the Veteran's heart disability was not related to herbicide exposure because it was not on the presumptive list of disabilities associated with such herbicide exposure is not adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Id.  Furthermore, at the September 2014 Board hearing, the Veteran testified he had chest pain and experienced fatigue in service.  The examiner noted the Veteran complained of fatigue in service, but did not opine as to whether such complaints were manifestations of his current heart disability, as the Veteran alleges.  As such, a new VA opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the heart disability on appeal; this specifically includes VA treatment records from the Kansas City VA Medical Center from October 2014 to the present.

2. After completing directive (1), the AOJ should request an opinion from an appropriate VA physician to determine the nature and likely etiology of the Veteran's heart disability.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a)  Please indicate all heart disabilities diagnosed.

(b)  As to any heart disability diagnosed, is it at least as likely as not (a 50% or better probability) that such disability manifested in service and has persisted?  It is requested that the rationale for this opinion include some discussion of the Veteran's reports of chest pain and fatigue in service.

(c)  As to any heart disability diagnosed, is it at least as likely as not (a 50% or better probability) that such disability is otherwise due to service, to include exposure to herbicides therein?  It is requested that the rationale for this opinion not be based solely on a finding that the Veteran's heart disability is not on the presumptive list of disabilities associated with herbicide exposure.

Detailed reasons for all opinions should be provided.

3.  The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



